          Case 1:20-cv-10065-JPO Document 5 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA WEIDERMAN,

                                      Plaintiff,
                                                                    20-CV-10065 (JPO)
                    -v -
                                                                          ORDER
 CANCER GENETICS, INC., et al.,
                              Defendants.


J. PAUL OETKEN, District Judge:

       This action was filed on December 1, 2020. (Dkt. No. 1). The docket reflects that

Plaintiff has not served Defendants with the complaint. On August 5, 2021, the Court directed

Plaintiff to advise the Court in writing why she has failed to serve the summons and complaint

on Defendants, or, if Defendants have been served, when and in what manner such service was

made. (Dkt. No. 8). The Court warned Plaintiff that if no written communication was received

by August 18, 2021, the Court would dismiss the case. The Court has not received any such

communication.

       Accordingly, in light Plaintiff’s failure to serve Defendants and to respond to this Court’s

Order, this case is DISMISSED without prejudice. The Clerk is directed to close the case.

       Plaintiff is directed to serve a copy of this order by mail to Defendants.

       SO ORDERED.

Dated: August 20, 2021
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
